The opinion of the Court was delivered by
Todd, J.
The defendant is appellant from a judgment which con■demns him to pay a license of seventy-five dollars, imposed under the provisions of Sec. 9, Act 4, of Extra Session of 1881, upon those engaged in “distilling and rectifying alcoholic or malt liquors.”
1-Iis contention is that he is exempt from the payment of a license by the State Constitution, and that the act imposing the license in question is unconstitutional, because violative of the exemptions' therein ■declared in favor of manufactures; and that in any event he, defendant, is not liable for a greater license than ten dollars, imposed by .section 3 of said act on the manufacturers of beer, he being such a manufacturer.
1. The first question to be determined is whether the defendant is liable to a license tax under the Constitution.
Article 206 of that instrument exempts from the payment of it, quoting: “Manufacturers, other than those of distilled, alcoholic or malt liquors, tobacco and cigars, and cotton seed oil.”
We have heretofore held that “the Constitution clearly exempts (from license tax) all manufacturers not excepted.” Ernst vs. City, 35 Ann. 746. It would be impossible to hold otherwise under the express terms of this article (206). Article 207 obviously applies exclusively to property taxation, and although its language is “there shall be exempt from taxation and license, * * * the capital, machinery and other property employed in certain designated manufactures,” it is clear that the exemption applies only'- to property and has nothing to do with license taxation on persons pursuing any trade, profession or calling. That subject was covered aud exhausted by Art. 206.
Hence defendant, as a manufacturer, is exempt from license taxation, unless he is within the'exception of Art. 206, as being a manufacturer ■of distilled, alcoholic or malt liquors. It is contended that the term •“distilled” applies to malt liquors as well as to alcoholic liquors, and that as beer is not a distilled malt liquor it is not subject to license *38taxation, It was obviously intended to exclude from the exemption manufacturers of malt liquors ns well as of distilled alcoholic liquors.. Such is the natural meaning of the words, independent of artificial' grammatical niceties. We thus construed it ourselves, when we. said in the Ernst case, “t-Jie excepted ones are those who manufacture alcoholic or malt liquors,” and we cite this not as a decision on the point, but as showing the plain meaning conveyed to our minds by the words, when not confused by grammatical refinements.
Hence we conclude that the defendant is liable to license taxation.
2. The next question is as to tho amount of the license tax he is subject to under the statute above referred to.
The first paragraph of sec. 3 of said act, which is under the caption of “ Manufactures,” provides:
“That for carrying on each business of manufacturing, not expressly exempted by Articles 206 and 207 of the Constitution, the license shall be based on gross annual receipts, as follows, viz: * * * *
“Twenty-third Class. When said receipts are thirty thousand dollars or more, and less than forty thousand dollars, the license shall he ten dollars.”
Thebusiness ofmanufacturingmaltliquors,which, as stated, includes-beer, is expressly excepted from the exemptions declared by that article, and therefore it would seem clear that the amount of license-due by the defendant as manufacturer of beer, under this section— granting his receipts to be under $40,000 — would he only ten dollars. There would be no doubt on this point but for the language of see. 9 of the statute, which provides, “that for carrying on the business of distilling and rectifying alcoholic or malt liquors,” the license to he paid where the receipts are $37,500 or more, and less than $50,000, shall he seventy-five dollars — which is the amount of the license sought, to he collected in this case.
Considering that the rule in tins case shows expressly by its language-that the, defendant is proceeded against and charged as carrying on a. “brewery,” which, as we construe it, is a manufacture oi beer, and-inasmuch as this last provision fixing the license at $75 is to be found under the head of “Miscellaneous,” and not under- that of “Manufactures,” which calls for the smaller license; anil considering, moreover, that the defendant is strictly a brewer, a manufacturer of beer, and cannot by any reasonable rule of construction be held to he engaged in “distilling and rectifying” alcoholic or malt liquors, we conclude *39that he is liable only for a license of ten dollars. He was adjudged to pay a license of seventy-five dollars, which was erroneous.
It is, therefore, ordered, adjudged and decreed that the judgment appealed from be amended by striking out the words “seventy-five” and! substituting therefor the word “ten,” and as thus amended it beaffiimed; appellee to pay costs of appeal.